TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00647-CR


Jerome David Pierce, Appellant

v.


The State of Texas, Appellee






FROM THE COUNTY COURT OF SAN SABA COUNTY

NO. 6841, HONORABLE BYRON THEODOSIS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Jerome David Pierce seeks to appeal from a judgment of conviction for possession
of a controlled substance.  Sentence was imposed on June 25, 2003.  There was a timely motion for
new trial.  The deadline for perfecting appeal was therefore September 23, 2003.  Tex. R. App. P.
26.2(a)(2).  Notice of appeal was filed on October 30, 2003.  Under the circumstances, we lack
jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want of
jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519, 522-23 (Tex. Crim. App. 1996).

The appeal is dismissed.


				__________________________________________
				David Puryear, Justice
Before Justices Kidd, B. A. Smith and Puryear
Dismissed 
Filed:   December 4, 2003
Do Not Publish